Bell, Chief Judge.
This appeal is from the grant of appellee’s motion for summary judgment in a processioning proceeding. The appellant was one of two applicants in the court below and the appellee was one of the protestants. The appellee pleaded the defense of res judicata and moved for summary judgment on this ground. He supported the motion with the record of a prior processioning proceeding between the same parties to this case concerning the same issue of boundary and in which the appellee obtained judgment in his favor. The appellant made no contrary showing. The motion for summary judgment was properly granted. Code § 110-501; § 56 (e) of the Civil Practice Act (Code Ann. § 81A-156 (e)); Register v. Herrin, 224 Ga. 673 (164 SE2d 124).

Judgment affirmed.


Pannell and Deen, JJ., concur.